Citation Nr: 1030612	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for status post Osgood 
Schlatters Disease, right knee (hereinafter "right knee 
condition", and if so, whether service connection is warranted. 

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for organic brain syndrome, 
to include depression and anxiety.

4.  Entitlement to service connection for obstructive sleep apnea 
(OSA).






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2008 and December 2008 rating decisions 
of the RO.     

The Veteran submitted additional evidence in June 2010.  The 
Veteran waived initial RO consideration of the newly submitted 
evidence and as such, it was considered in preparation of this 
Decision and Remand.  38 C.F.R. § 20.1304(c).

For the reasons stated, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for a right knee condition, but that 
additional development is necessary regarding the 
underlying service connection claim.  

Accordingly, the reopened claim of service connection for 
a right knee condition and the matters involving the 
claims of service connection for headaches, OSA and 
organic brain syndrome, are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required on 
his part. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A May 1984 rating decision previously denied the Veteran's 
claim of service connection for a right knee condition.  The 
Veteran did not file a timely appeal.  

3.  The evidence submitted since the May 1984 rating decision was 
not previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered with 
previous evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim and does raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for a right knee 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the evidence 
and information that is necessary to establish his entitlement to 
service connection.  

In that regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  

The Court further stated that in the context of a claim to 
reopen, VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that further discussion of VCAA is 
not required at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

In a May 1984 rating action, the RO denied the Veteran's claim of 
service-connection for a right knee condition.  The Veteran did 
not file a timely appeal in the year following the issuance of 
that decision.  

The Veteran filed the instant petition to reopen the claim in 
February 2008.  

The Board must first address the issue of whether new and 
material evidence has been received to reopen the claim for a 
right knee condition because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The Veteran seeks to reopen his claim of service connection for a 
right knee condition denied by the RO in May 1984.  The record 
indicates that, in its May 1984 rating decision, the RO denied 
service connection for a right knee condition on the basis that 
it was a constitutional and developmental abnormality not 
compensable under the law.  

Of record at the time of the May 1984 rating decision was the 
Veteran's service treatment records, which show he had a history 
of Osgood-Schlatters disease as a child.  There were multiple 
treatment notes dated in 1983 wherein the Veteran complained of 
pain.  Entries dated in December 1982 and February 1983, reveal 
the Veteran fell on a rock and struck his right knee.  Between 
1982 and 1983, the Veteran was variously diagnosed with 
chondromalacia patella of the right knee, possible ligament 
strain, fluid retention, and Osgood Schlatters Disease.  The 
Veteran endorsed trick and locked knees on his August 1983 
separation medical history.  

A January 1984 report of VA examination showed the Veteran had 
slight hypertrophy of the tibial tubercle.   The X-ray studies 
showed old Osgood-Schlatters disease, bilaterally, more 
pronounced on the right.  

Evidence submitted subsequent to the May 1984 rating decision 
includes statements and testimony of the Veteran, which indicate 
that his right knee condition was aggravated by trauma in 
service, as well as the rigors of running, marching, physical 
training, and job duties.  BVA Transcript at 13, 14, 16. 

A December 1997 X-ray report showed that an old non-united 
fracture could not be excluded.  This was reiterated in a 
November 2007 X-ray report. 

 VA outpatient treatment records dated in 2008 contain complaints 
of right knee pain and reports of an injury in service.  These 
records also show the Veteran had early osteoarthritis of the 
right knee.

A statement from the Veteran's wife indicates he complained of 
knee pain since service. 

An April 2010 VA treatment note indicates that the Veteran's 
Osgood-Schlatters disease and patella tendonitis were likely 
aggravated during military work, which required him to be on his 
knees numerous hours of the day shooting. 

As noted, the May 1984 rating decision denied service connection 
on the basis that Osgood-Schlatters disease was a constitutional 
and developmental abnormality not compensable under the law.  

The Veteran now maintains that his right knee condition was 
aggravated by trauma in service, which was not previously argued 
or considered.  Moreover, VA treatment notes show the Veteran 
also has osteoarthritis of the right knee and a possible old non-
united fracture.  An April 2010 entry shows possible aggravation 
of the Veteran's right knee condition during service. 

The new evidence, to include statements and testimony of the 
Veteran and his wife, as well as the pertinent medical evidence 
delineated above, contributes to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
disability.  Hodge, 155 F.3d at 1363.  

The conflicting information of record as to whether the Veteran 
currently has a right knee condition that was either incurred in 
(osteoarthritis) or aggravated in (Osgood-Schlatters disease) 
service, when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Therefore, the claim of service connection for a right knee 
condition is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee condition, the 
appeal to this extent is allowed, subject to further development 
as addressed hereinbelow.


REMAND

The reopening of the Veteran's claim of service connection for a 
right knee condition does not end the Board's inquiry in this 
case.  Rather, the Board must now consider the merits of the 
claim.  

However, the Board finds that additional development is necessary 
prior to a final adjudication of the merits of the Veteran's 
right knee claim, as well as the claims for service connection 
for headaches, OSA, and organic brain syndrome.

With regard to the claim for a right knee condition, as 
delineated earlier in this Decision, the medical evidence of 
record contains conflicting evidence as to whether the Veteran 
currently has a right knee condition that was either incurred in 
(osteoarthritis) or aggravated in (Osgood-Schlatters disease) 
service.  

Notably, December 1997and November 2007 X-ray reports show that 
an old non-united fracture could not be excluded.  

VA outpatient treatment records also revealed that the Veteran 
had early osteoarthritis of the right knee.  An April 2010 VA 
treatment note indicated that the Veteran's Osgood-Schlatters 
disease and patella tendonitis were likely aggravated during 
military work, which required him to be on his knees numerous 
hours of the day shooting. 

The Veteran must be examined for the purpose of having a medical 
specialist express an opinion as to whether the Veteran has a 
right knee condition that was aggravated by his active duty 
service beyond the natural progress of the disease or that was 
incurred as a result of trauma to the knee.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.306.

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom an 
examination has been authorized and scheduled is required to 
report for such examination.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend a scheduled medical examination.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction a claim 
reopened after prior denial, the claim shall be denied.

With regard to the claims for headaches, OSA, and organic brain 
syndrome, the Veteran testified in June 2010 that he sought 
private treatment for the claimed disabilities.  

Specifically, he indicated that he treated with Dr. RM-E, Dr. R, 
and a physician in Winchester, West Virginia, for the claimed 
disorders.  He further indicated that he was informed by the 
doctor in Winchester that his OSA and headaches were related to 
organic brain syndrome.   BVA Transcript at 10.  It appears only 
a few records from Dr. RM-E have been associated with the claims 
folder.   These identified private treatment records have  not 
been associated with the claims folder.  Such records should be 
requested on remand.  38 C.F.R. § 3.159(c)(1).

Once the additional development above has been completed, a VA 
examination and medical opinion may be necessary prior to further 
appellate consideration of the claims for organic brain syndrome, 
headaches, and OSA.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing VA medical records pertinent to the issues should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) and any other applicable legal 
precedent, by issuing a VCAA notice letter.  
Such notice should apprise the Veteran of 
the evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for a 
right knee condition, as well as the claims 
involving organic brain syndrome, 
headaches, and OSA, and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

2.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who have 
treated him for a right knee condition, 
organic brain syndrome, headaches and OSA 
since his discharge from service.  The RO 
should request that the Veteran complete 
and return the appropriate release forms so 
that VA can obtain any identified evidence 
relating to such treatment.  The RO should 
attempt to obtain copies of all pertinent 
records outstanding.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

Specifically, the RO should seek to obtain 
treatment records of the Veteran from Dr. 
RM-E, Dr. R, and a physician in Winchester, 
West Virginia, for the claimed disorders.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  At least one follow-up request 
must be made if there is no response to the 
initial request for records. 

Once the development above has been 
completed, the Veteran should be afforded a 
VA examination.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must supply a rationale for any 
opinions expressed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis with respect to 
the claimed the right knee disorder and 
should render an opinion as to whether it 
is at least as likely as not (50% 
probability or greater) that any right knee 
disability, to include osteoarthritis and 
Osgood-Schlatters disease, was incurred as 
a result of trauma during service and/or 
underwent a permanent increase in severity 
of the underlying disability during the 
Veteran's active duty service.  If the 
examiner determines that any pre-existing 
right knee disability was aggravated during 
service, the examiner should indicate 
whether the condition worsened beyond the 
natural progress of the disorder.  The 
examiner should make specific reference to 
the service and post-service treatment 
records and provide the complete rationale 
for any opinions expressed.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, including 
ordering any additional VA examinations, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, the RO must 
furnish to the Veteran and his accredited 
representative with an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations and afford him an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  

His cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


